Citation Nr: 1455197	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-45 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

The Veteran is represented by:  Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from December 1991 to April 1992, from October 1992 to December 1992, from January 1997 to June 1997, and from February 1999 to July 2000, with one year and five months of active service prior to December 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  

REMAND

In the August 2013 remand, the Board directed the RO to submit a request to the U.S. Army & Joint Services Records Research Center (JSRRC) for any evidence that would verify the Veteran's claimed stressors.  Specifically, the Board directed the RO to request that the JSRRC attempt to verify that the Veteran was beaten in the head with a gun by a Saudi National in November 1992 at a checkpoint, subsequent to responding to a fire emergency on base, while serving as fire chief of King Khalid Air Base in Saudi Arabia and assigned to the 49th Operations Group (F-117) Nighthawk.  The Board also directed the RO to request that the JSRRC to attempt to verify whether the Veteran reported such incident to his then commander, Colonel D.M.

In December 2013, the RO submitted the requests to the JSRRC.  In response to this request, the JSRRC indicated that no evidence was discovered that verified the Veteran's assertion that he was beaten.  However, in the JSRRC's response, it indicated that the date range for the search was from October 1972 to December 1972, instead of from October 1992 to December 1992.

In a September 2014 email, a VA employee observed the error regarding the dates, and attempted to discern whether the request for verification included the wrong date and/or whether the date in the JSRRC response was simply a typographical error.  In so doing, this employee requested copies of the original verification request and JSRRC's response, which were then associated with the claims file.  These copies demonstrate that the request for verification contained the correct date information, but that the response included the wrong date range.

In the September 2014 email, the VA employee indicated that another "040" request was being submitted to verify the Veteran's stressors.  However, documentation of the additional request was not associated with the Veteran's claims file.  Further, no documentation was associated with claims file demonstrating an additional JSRRC response as to the verification of the Veteran's claimed November 1992 stressor.  Later in September 2014, the RO issued a memorandum wherein it formally found that the Veteran's claimed March 1997 stressor was not verified, but there was no discussion as to the Veteran's claimed November 1992 stressor.

Based on the above, the Board finds that the RO did not substantially comply with the August 2013 remand directives and, thus, a remand for corrective actions is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance

Accordingly, the case is remanded for the following action:

1.  The RO must request the JSRRC to provide any information that might corroborate the Veteran's alleged November 1992 stressor.  Specifically, the JSRRC must attempt to verify whether the Veteran was beaten in the head with a gun by a Saudi National in November 1992 at a checkpoint, subsequent to responding to a fire emergency, while serving as fire chief of King Khalid Air Base in Saudi Arabia and assigned to the 49th Operations Group (F-117) Nighthawk.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken above, the claim on appeal must be re-adjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

No action is required by the Veteran until he receives further notice; however, the
Veteran has the right to submit additional evidence and argument on the matter the
Board has remanded.  Kutseherousky v West, 12 Vet App 369 (1999)



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

